Case 1:13-md-02472-WES-PAS Document 678 Filed 12/20/18 Page 1 of 2 PageID #: 75267



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

   ___________________________________
                                      )
   IN RE LOESTRIN 24 FE               )             MDL No. 13-2472-WES-PAS
   ANTITRUST LITIGATION               )
                                      )
                                      )
   THIS DOCUMENT RELATES TO:          )             No. 1:13-md-2472-WES-PAS
   ALL ACTIONS                        )
   ___________________________________)

                                      ORDER

         Before the Court is Defendants’ Motion to Strike (1) End-

   Payor   Plaintiffs’    (“EPPs”)    Three   New    Rebuttal    Experts,   (2)

   Portions of the Rebuttal Expert Report of Gary L. French, and (3)

   Portions of End-Payor Plaintiffs’ Reply in Support of the Motion

   for Class Certification (ECF No. 637).        The EPPs have opposed the

   Motion (ECF No. 668).

         The Court recognizes the tension between the seriousness of

   the issues presented in Defendants’ Motion to Strike (and the grave

   ramifications to the EPPs if that Motion is granted in any part),

   and the need to provide answers due to the scheduling order in

   place. In the interest of striking a balance among these concerns,

   the Court orders the following:

      1. The class certification hearing for the EPPs and the Direct

         Purchaser    Plaintiffs     (“DPPs”),   currently      scheduled   for

         January 7, 9, and 10, 2019, will be rescheduled as to both

         DPPs and EPPs to February 11, 13, and 14, 2019.
Case 1:13-md-02472-WES-PAS Document 678 Filed 12/20/18 Page 2 of 2 PageID #: 75268



      2. Defendants and the EPPs shall keep January 7, 9, and 10, 2019,

         available.     The Court may use one of these days to hold a

         hearing   on   Defendants’   Motion   to   Strike.     It   may   also

         circulate questions in advance of the argument to maximize

         the use of that hearing.

      3. With respect to the Joint Proposed Scheduling Order, the EPPs

         and Defendants should continue working on rebuttal expert

         discovery and briefing, unless and until any further order of

         the Court to the contrary.

      4. All other scheduling issues that may be impacted by the

         Court’s ultimate rulings on the pending motions will be taken

         up in due course once the Court has ruled on the Motion to

         Strike.


   IT IS SO ORDERED.




    William E. Smith
    Chief Judge
    Date: December 20, 2018




                                        2
